United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-3533
                                  ___________

Sandra J. Malloy,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
                  1
Kenneth S. Apfel, Commissioner          *
of Social Security Administration,      *        [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                            Submitted: March 11, 1998

                                 Filed: March 26, 1998
                                  ___________

Before MORRIS SHEPPARD ARNOLD and FLOYD R. GIBSON, Circuit Judges,
      and NANGLE,2 District Judge.
                                ___________




      1
     Kenneth S. Apfel was sworn in as Commissioner of the Social Security
Administration on September 29, 1997.
      2
        The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.
PER CURIAM.

      Sandra Malloy applied for federal disability benefits in 1994, citing muscular
pain. An administrative law judge denied her application, and the district court3
affirmed that decision in 1997.

       We have examined the administrative record and have considered the arguments
of the parties. We hold that the decision of the administrative law judge is supported
by substantial evidence on the record as a whole, see, e.g., Novotny v. Chater, 72 F.3d
669, 671 (8th Cir. 1995) (per curiam), see also 42 U.S.C. § 405(g), and we therefore
affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      3
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-